54 F.3d 777NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES, Of America, Department of Housing and UrbanDevelopment, on behalf of Laura R. Pantoja, VictorR. Pantoja and Laura L. Pantoja, Petitioner,v.Dwight M. SIMPSON, Jr.; Caroline Simpson, Respondents.
No. 95-3360.
United States Court of Appeals, Sixth Circuit.
May 10, 1995.

1
Before:  SUHRHEINRICH and DAUGHTREY, Circuit Judges; and HEYBURN, District Judge.*

ORDER

2
The Secretary, United States Department of Housing and Urban Development petitions for enforcement pursuant to 42 U.S.C. Sec. 3612(j) of the September 9, 1994, decision under the Fair Housing Act (the "Act").  Respondents have filed an opposition to the petition for enforcement and request oral argument.  However, because respondents did not file a petition for review of the decision within forty-five days, the Act provides that "the administrative law judge's findings of fact and order shall be conclusive" in connection with the petition for enforcement.  42 U.S.C. Sec. 3612(l).  In addition, the Act provides that where a petition for enforcement is filed in the absence of a petition for review, the clerk of the court of appeals "shall forthwith enter a decree enforcing the order."  42 U.S.C. Sec. 3612(n).  We conclude, therefore, that the Secretary is entitled to enforcement of the decision.


3
It is ORDERED that the petition for enforcement is granted and the decision of the Secretary in HUD v. Simpson, 04-92-0708-8, is hereby enforced.



*
 The Honorable John G. Heyburn, II, United States District Judge for the Western District of Kentucky, sitting by designation